JUSTICE TRIEWEILER
dissenting.
I dissent from the opinion of the majority.
The arbitrary manner in which the District Court dismissed the defendant’s counterclaim and third-party complaint violated Montana’s Rules of Civil Procedure and defendant’s constitutional right to due process. It was as clear an abuse of judicial authority as I have seen.
While the majority may approve of the result accomplished, that is no excuse for ignoring the law and the facts in this case.
Plaintiff filed its complaint on September 14,1989. In response to the complaint, defendant filed a motion to vacate service for the reason that defendant felt he had not been served correctly with the summons and complaint. That motion was denied on December 20, 1989. Defendant subsequently moved to reconsider the denial of his motion and filed several additional motions. Instead of simply granting or denying those motions on their merits, the District Judge entered a five page written tirade berating the defendant for taking up his time which could better be spent on other matters. In his opinion dated July 2, 1991, the District Judge stated:
I have just spent several hours reviewing the above-captioned case file — time which I should have been spending on other more important cases which are terribly delinquent because of my inability to find the time to handle them.
I do not intend to spend any more time on this case in the review of such irrelevant, foolish and trivial pleadings as Mogan has filed in this lawsuit.
*315This is a simple case. Either defendant Mogan owes the $6743.36 prayed for in Plaintiffs Complaint, or he owes part of it, or he doesn’t owe any part of it.
I think we can solve this issue very simply.
THEREFORE, IT IS ORDERED as follows:
(1) Defendant has 10 days within which to file his Answer, which shall admit or deny that he owes the sum or sums alleged in Plaintiff’s Complaint.
Mogan complied with the District Court’s order and filed his answer on July 12,1991. With his answer he filed a counterclaim and a third-party complaint. In his answer, he asserted the affirmative defense that the complaint failed to state a claim upon which relief could be granted, and also denied the allegations which were made in plaintiff’s complaint.
For his counterclaim, defendant alleged that plaintiff had violated the Fair Debt Collection Practices Act found at 15 U.S.C. Section 1692 (1977). That Act prohibits certain activities by collection agencies and provides a cause of action for violations of the Act. Pursuant to 15 U.S.C. Section 1692k(d) (1977), a claim for violation of the Act can be brought in either federal or district court. Pursuant to the Montana Rules of Civil Procedure, this claim, if related to the collection of this debt, was a compulsory counterclaim; and pursuant to the statute of limitations provided for in the Federal Act, it had to be brought within one year from the time that the violation occurred.
Defendant’s counterclaim also alleged that the merchandise which was the consideration for the debt plaintiff alleged was not merchantable; and that the merchants which the plaintiff represented had not acted in good faith.
Regardless of whether Mogan had a history of being involved in prior litigation, or whether he was considered a nuisance by this particular District Judge, he had a right under our rules of civil procedure and under Article II, Section 17, of the Montana Constitution, to due process of law. In the Seventeenth Judicial District Court, in Valley County, Montana, he received none.
Without the benefit of any discovery, or any motion to dismiss the counterclaim and third-party complaint, and without the benefit of any briefing or argument, the District Court acted sua sponte on September 3, 1991, to dismiss both the counterclaim and the third-party complaint. In its order, the District Court simply stated:
*316The Counterclaim and Third Party Complaint raised the same frivolous issues referred to in my Memorandum Opinion and Order dated July 2, 1991; and therefore, shall be stricken.
Furthermore, the attempt of the Defendant to raise these additional frivolous issues contrary to the Court’s Order dated July 2nd, shall subject the Defendant to Rule 11 Sanctions.
There is no authority for the District Judge’s conclusion that the counterclaim and third-party complaint are frivolous. There is no basis in the record for any conclusion that they are frivolous, and the District Judge did not bother to offer any rationale for arriving at his conclusion.
I have heard of frontier justice, but this is ridiculous. There is no basis in this record for affirming the actions of the District Court.
The majority finds it noteworthy that defendant’s counterclaim and third-party complaint were prohibited by the District Court’s memorandum opinion entered on July 2, 1991. However, there is no explanation for why the District Judge had any authority to preclude defendant from filing his counterclaim and third-party complaint in the earlier memorandum.
The majority simply repeats the District Court’s conclusion that the issues raised by the counterclaim were frivolous. However, nowhere in the majority opinion nor in the District Court orders is there any explanation of why the counterclaim and third-party complaint were frivolous. Apparently the theory is that if the court says it is frivolous, it is frivolous. However, it seems to me that the party whose claims have been dismissed has a right to some explanation of the manner in which his pleading is defective so that he can cure it, if possible. There is no explanation here because there was no record upon which a conclusion could be drawn that the pleadings were frivolous.
I suppose that our rules of civil procedure can be cumbersome and an imposition on district courts, and that justice would be more expeditious if we deferred completely in every case to the District Judge’s gut reaction. However, it appears to me that our rules of civil procedure have served us well in the past and should not be abandoned on this occasion simply because the Judge in the Seventeenth Judicial District has “other more important cases” with which to concern himself.
For these reasons, I dissent from the opinion of the majority.
JUSTICE HUNT concurs in the foregoing dissent of JUSTICE TRIEWEILER.